Case 2:20-cv-09091-PA-AS Document 60-5 Filed 08/23/21 Page 1 of 2 Page ID #:2819



 1   Rollin Ransom (State Bar No. 196126)
     rransom@sidley.com
 2   Lauren M. De Lilly (State Bar No. 301503)
     ldelilly@sidley.com
 3   Paula Salazar (State Bar No. 327349)
     psalazar@sidley.com
 4   SIDLEY AUSTIN LLP
     555 West Fifth Street
 5   Los Angeles, CA 90013
     Telephone: (213) 896-6000
 6   Facsimile: (213) 896-6600
 7   Attorneys for Defendant Thrive
     Causemetics, Inc.
 8
 9
10                             UNITED STATES DISTRICT COURT

11                            CENTRAL DISTRICT OF CALIFORNIA

12
13   THRIVE NATURAL CARE, INC.                   Case No. 2:20-cv-9091-PA-AS

14               Plaintiff,                      DECLARATION OF NED A.
                                                 MENNINGER IN SUPPORT OF
15         v.                                    DEFENDANT THRIVE
                                                 CAUSEMETICS, INC.’S
16   THRIVE CAUSEMETICS, INC.,                   APPLICATION FOR LEAVE TO
                                                 FILE UNDER SEAL
17               Defendant.

18
19
20
21
22
23
24
25
26
27
28
     DECLARATION OF NED A. MENNINGER IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
                    INC.’S APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:20-cv-09091-PA-AS Document 60-5 Filed 08/23/21 Page 2 of 2 Page ID #:2820
